Case 4:19-cv-00226 Document 66-1 Filed on 04/06/20 in TXSD Page 1 of 14

 

County Judge Lina Hidalgo
DIRECTOR

 

ORDER BY THE COUNTY JUDGE OF HARRIS COUNTY

Whereas, on March 11, 2020, a Declaration of Local Disaster for Public Health
Emergency was issued to allow Harris County to take measures to reduce the possibility of
exposure to COVID-19 and promote the health and safety of Harris County residents; and

Whereas, on March 13, 2020, a Declaration of State of Disaster was issued by Governor
Abbott to take additional steps to prepare for, respond to, and mitigate the spread of COVID-19 to
protect the health and welfare of Texans; and

Whereas, on March 13, 2020, the Texas Court of Criminal Appeals issued its First
Emergency Order regarding the COVID-19 State of Disaster, which provides the following
directives to Texas courts to avoid exposing court proceedings to the threat of COVID-19 (until
May 8, 2020, unless extended by the Chief Justice of the Supreme Court):

“Subject only to constitutional limitations, all courts in Texas may in any case, civil
or criminal—and must to avoid risk to court staff, parties, attorneys, jurors, and the
public—without a participant’s consent:

a. Modify or suspend any and all deadlines and procedures, whether
prescribed by statute, rule, or order, for a stated period ending no later than
30 days after the Governor’s state of disaster has been lifted;

b. Allow or require anyone involved in any hearing, deposition, or other
proceeding of any kind—including but not limited to a party, attorney,
witness, or court reporter, but not including a juror—to participate remotely,
such as by teleconferencing, videoconferencing, or other means;

C Consider as evidence sworn statements made out of court or sworn
testimony given remotely, out of court, such as by teleconferencing,
videoconferencing, or other means;

d. Conduct proceedings away from the court’s usual location, but in the court

of venue, and only with reasonable notice and access to the participants and
the public;

6922 Katy Road Houston, Texas 77024 | Phone (713) 881-3100 | Fax (713) 881-3077 | www.readyharris.org
Case 4:19-cv-00226 Document 66-1 Filed on 04/06/20 in TXSD Page 2 of 14

Require every participant in a proceeding to alert the court if the participant
has, or knows of another participant who has, COVID-19 or flu-like
symptoms, or a fever, cough or sneezing;

Take any other reasonable action to avoid exposing court proceedings to the
threat of COVID-19.”

Whereas, on March 13, 2020, the Harris County Criminal Courts At Law posted this
COVID-19-related public safety notice on their website, suspending jury service and stating, in

part:

“In an effort to encourage the safety of the public and court staff members
from COVID-19, the County Criminal Court at Law Judges are NOT
requiring accused individuals on the bond docket, to come to Court unless
they are (1) scheduled for an arraignment setting, (2) set for a plea, (3) do
not have an attorney of record, or (4) directly ordered by the Judge of the
presiding court. Missed court appearance will NOT lead to bond forfeitures
or bond revocations outside of the above four exceptions. All individuals
with an attorney, hired or appointed, shall NOT attend their court settings
until further notice. Please continue to contact your attorney if you have
questions.

If anybody is having symptoms similar to COVID-19, recently travelled
internationally, or has come in contact with somebody who has travelled
internationally, DO NOT COME TO COURT until released from isolation
by your Health Care Physician. Contact the Court and the Court will make
the necessary scheduling changes to accommodate.”; and

Whereas, on March 18, 2020, the Harris County District Courts Trying Criminal Cases
issued a Joint Statement on Felony Court Operations during the COVID-19 pandemic seeking,
with exceptions relating to preliminary assigned court appearances, to limit in-court appearances

to protect public health and safety while adhering to the concepts of justice and the rule of law

(through May 8, 2020 unless later revised) by:

a.

Whereas, on March 19, 2020, Governor Abbott issued the first Public Health Disaster

Encouraging remote court appearances and limiting appearances in Court
to those matters that are essential or time sensitive and have been docketed;

Encouraging attorneys to request to docket a matter if the parties believe it
will lead to the disposition of the case; and

Emphasizing that all efforts must be taken to limit court appearances and
that anyone appearing before the Court in person must make the Court
aware of whether he or she is sick or experiencing any symptoms that may
risk their safety or the safety of others; and

Declaration released in the State of Texas since 1901 and an Executive Order which, among other
things, prohibits Texans from gathering in groups of more than ten persons; and

2
Case 4:19-cv-00226 Document 66-1 Filed on 04/06/20 in TXSD Page 3 of 14

Whereas, on March 19, 2020, the Texas Court of Criminal Appeals and the Texas Supreme
Court issued their Third Emergency Order regarding the COVID-19 State of Disaster, stating that
Governor Abbott declared a state of disaster in all 254 counties in the State of Texas in response
to the imminent threat of the COVID-19 pandemic and providing, in pertinent part, that:

“With respect to the First Emergency Order Regarding the COVID-19 State of
Disaster issued March 13, 2020: ... Paragraph 2(d) is amended as follows:
Conduct proceedings away from the court’s usual location with reasonable notice
and access to the participants and the public; [and] ...

“Courts must not conduct non-essential proceedings in person contrary to local,
state, or national directives, whichever is most restrictive, regarding maximum
group size.”; and

Whereas, on March 23, 2020, the Centers for Disease Control and Prevention
issued Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
Correctional and Detention Facilities,! which states, in relevant part, that:

a. “Correctional and detention facilities can include custody, housing,
education, recreation, healthcare, food service, and workplace components
in a single physical setting. The integration of these components presents
unique challenges for control of COVID-19 transmission among
incarcerated/detained persons, staff, and visitors”;

b. “Incarcerated/detained persons live, work, eat, study, and recreate within
congregate environments, heightening the potential for COVID-19 to
spread once introduced”;

C. “Persons incarcerated/detained in a particular facility often come from a
variety of locations, increasing the potential to introduce COVID-19 from
different geographic areas. Options for medical isolation of COVID-19
cases are limited and vary depending on the type and size of facility, as well
as the current level of available capacity, which is partly based on medical
isolation needs for other conditions. Adequate levels of custody and
healthcare staffing must be maintained to ensure safe operation of the
facility, and options to practice social distancing through work alternatives
such as working from home or reduced/alternate schedules are limited for
many staff roles”;

d. “Incarcerated/detained persons and staff may have medical conditions that
increase their risk of severe disease from COVID-19. Because limited
outside information is available to many incarcerated/detained persons,
unease and misinformation regarding the potential for COVID-19 spread

 

1 Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention

Facilities, U.S. Centers for Disease Control, https://www.cdc.gov/coronavirus/20 19-ncov/downloads/guidance-
correctional-detention.pdf (last visited Mar. 31, 2020).
3
Case 4:19-cv-00226 Document 66-1 Filed on 04/06/20 in TXSD Page 4 of 14

may be high, potentially creating security and morale challenges. The
ability of incarcerated/detained persons to exercise disease prevention
measures (e.g., frequent handwashing) may be limited and is determined by
the supplies provided in the facility and by security considerations. Many
facilities restrict access to soap and paper towels and prohibit alcohol-based
hand sanitizer and many disinfectants”; and

Whereas, on March 29, 2020, Governor Greg Abbott issued Executive Order GA 13
relating to detention in county and municipal jails during the COVID-19 disaster, which provides,
in pertinent part, that:

a. “(No authority should release on personal bond any person previously
convicted of a crime that involves physical violence or the threat of physical
violence, or any person currently arrested for such a crime that is supported
by probable cause [, and]

b. Sections 418.1015(b) and 418.108 of the Texas Government Code are
hereby suspended to the extent necessary to preclude any county judge or
mayor of a municipality, or any emergency management director, from
releasing persons under any circumstances inconsistent with this order”;
and

Whereas, the suspension of court deadlines and limitations on in court appearances will
likely lead to the backlog of individuals incarcerated in the Harris Jail system; and

Whereas, the Harris County Commissioners Court “shall provide safe and suitable jails
for the county” in accordance with Section 351.001 of the Texas Local Government Code; and

Whereas, the Harris County Sheriff “is the keeper of the county jail” and “shall safely
keep all prisoners committed to the jail by a lawful authority, subject to an order of the proper
court” in accordance with Section 351.041(a) of the Texas Local Government Code; and

Whereas, the Harris County Sheriff “has all the powers, duties and responsibilities with
regard to ... operating the jail that are given by law in a county operating its own jail” in accordance
with Section 351.035 of the Texas Local Government Code;

Whereas, the Harris County Sheriff and Harris County are obligated under the United
States Constitution to ensure the safe and reasonable medical care of individuals in their custody.

Whereas, the Harris County Sheriff operates the third largest county jail system in the
United States; and

Whereas, approximately 7,791 individuals were detained in the Harris County Jail
facilities on March 31, 2020 and the majority of those held are pretrial detainees; and

Whereas, the Harris County Jail facilities (collectively referred to as the Harris County
Jail system) consist of temporary lockups in four patrol district substations, a downtown Joint

Processing Center (located at 700 North San Jacinto) and four housing locations, including the 700
4
Case 4:19-cv-00226 Document 66-1 Filed on 04/06/20 in TXSD Page 5 of 14

North San Jacinto Joint Processing Center, the 1200 Baker Street Jail, the 701/711 North San
Jacinto Jail and the 1307 Baker Street Jail, all located in the local disaster area; and

Whereas, the COVID-19 virus is contagious and spreads through person-to-person
contact, especially in group settings; and

Whereas, the risk posed by COVID-19 in jails and prisons is significantly higher than in
the community, both in terms of risk of transmission, exposure, and harm to individuals who
become infected. This is due to a number of factors: the close proximity of individuals in those
facilities; their reduced ability to protect themselves through social distancing; the lack of
necessary medical and hygiene supplies ranging from hand sanitizer to protective equipment;
ventilation systems that encourage the spread of airborne diseases; difficulties quarantining
individuals who become ill; the increased susceptibility of the population in jails and prisons; the
fact that jails and prisons normally have to rely heavily on outside hospitals that will become
unavailable during a pandemic; and loss of both medical and correctional staff to illness; and

Whereas, the Centers for Disease Control and Prevention (“CDC”) recommends an “All
of Community” approach focused on slowing the transmission of COVID-19 through social
distancing to reduce illness and death, while minimizing social and economic impacts; and

Whereas, detainees in the Harris County Jail system cannot engage in these measures to
slow transmission as they are not in control of their physical environment within the jail, nor can
the detainees reject touching by Harris County detention officers and other criminal justice system
staff; and

Whereas, detainees in minimum and medium security settings in the Harris County Jail
system are held in close proximity to other prisoners and unable to distance themselves. These
detainees spend significant time in communal spaces, including dormitories, eating areas,
recreation rooms, bathrooms, and cells or holding areas, and are unable to choose to do otherwise.
Further, detainees live in spaces with open toilets within a few feet from their beds, and unable to
access a closed toilet that would not aerosolize bodily fluids into their living spaces; and

Whereas, individuals in the Harris County Jail system are a vulnerable, at-risk population,
given pre-existing health conditions, lack of regular access to health care outside the Harris County
Jail system and other factors leading to compromised immune systems; and

Whereas, the Harris County Jail system has neither the physical space nor sufficient
personal protection equipment nor medical supplies to handle an outbreak of the infection inside
the jail, to quarantine exposed individuals, to isolate and treat sick individuals, or to prevent the
spread of any outbreak into the broader community; and

Whereas, without significant reductions in the current population, the lack of physical
space, supplies, and staff to control an infectious outbreak in the Harris County Jail system is likely
to spread to the greater Harris County region; and

Whereas, more than 3,000 Harris County employees and vendors work in the Harris
County Jail system before returning to the community at the end of their workdays; and
Case 4:19-cv-00226 Document 66-1 Filed on 04/06/20 in TXSD Page 6 of 14

Whereas, an outbreak of COVID-19 in the Harris County Jail system could devastate
Harris County’s health care system and the Harris County community at large by overwhelming
an already overburdened health care system; and

Whereas, on or before March 24, 2020, Dr. Esmaeil Porsa, the President and Chief
Executive Officer of the Harris Health System, strongly urged the Harris County Criminal District
Court Judges to consider releasing defendants in the Harris County Jail who are charged with non-
violent offense, explaining, among other things, that “[t]he Harris County Jail and other large
correctional facilities pose a real and immediate danger to the health of the community”; that “[a]n
even limited outbreak of COVID-19 in the Harris County Jail has the potential to overwhelm our
already overburdened hospital system”; that “[i]f this happened—and the likelihood is high—it
could leave many vulnerable people in our community without access to care”; and

Whereas, the Harris County Sheriff has publicly advocated the propriety of the issuance
of an order or orders providing for the temporary, compassionate release of individuals who, given
their charged offenses and backgrounds, appear to pose little or no risk to public safety, and to
thereby reduce and control the occupancy of the Harris County Jail facilities and preserve the
health of prisoners, Harris County Sheriff’s Office staff, vendors and the community at large
during this public health disaster; and

Whereas, the Governor may use all available resources of state government and of political
subdivisions that are reasonably necessary to cope with a disaster and may temporarily reassign
resources, personnel, or functions of state executive departments and agencies or their units for the
purpose of performing or facilitating emergency services in accordance with Sections 418.017(a)
and (b) of the Texas Government Code; and

Whereas, the Governor may recommend the evacuation of all or part of the population
from a stricken or threatened area in the state if the governor considers the action necessary for the
preservation of life or other disaster mitigation, response, or recovery in accordance with Section
418.018(a) of the Texas Government Code; and

Whereas, the Governor may control ingress and egress to and from a disaster area and the
movement of persons and the occupancy of premises in the area if the Governor considers the
action necessary for the preservation of life or other disaster mitigation, response, or recovery in
accordance with Section 418.018(c) of the Texas Government Code; and

Whereas, a County Judge acts as the emergency management director for the county and
serves as the Governor’s designated agent in the administration and supervision of duties during a
state of emergency declared by the Governor in accordance with Section 418.1015(a) and (b) of
the Texas Government Code; and

Whereas, a County Judge, serving as the Governor’s designated agent in the
administration and supervision of duties during a state of emergency declared by the Governor,
“may exercise the powers granted to the governor under this chapter on an appropriate local scale”
in accordance with Section 418.1015(b) of the Texas Government Code; and

Whereas, a County Judge, serving as the Governor’s designated agent in the
administration and supervision of duties during a state of emergency declared by the Governor,
6
Case 4:19-cv-00226 Document 66-1 Filed on 04/06/20 in TXSD Page 7 of 14

may use state or federal resources without prior authorization from the division or the state or
federal agency having responsibility for those resources in accordance with Section 418.1015(d)
of the Texas Government Code; and

Whereas, a County Judge, serving as the Governor’s designated agent in the
administration and supervision of duties during a state of emergency declared by the Governor, is
authorized to control ingress to and egress from a disaster area and control the movement of
persons and the occupancy of premises on an appropriate local scale in accordance with Sections
418.1015 and 418.018 of the Texas Government Code; and

Whereas, upon Declaration of a Local Disaster, a County Judge is authorized to order the
evacuation of all or part of the population from a stricken or threatened area under the jurisdiction
and authority of the County Judge if the County Judge considers the action necessary for the
preservation of life or other disaster mitigation, response, or recovery in accordance with Section
418.108(f) of the Texas Government Code; and

Whereas, upon Declaration of a Local Disaster, a County Judge is authorized to control
ingress to and egress from a disaster area and control the movement of persons and the occupancy
of premises in accordance with Section 418.108(g) of the Texas Government Code; and

Whereas, due to the substantial risks to the individuals in the Harris County Jail system,
the Harris County Jail staff, contractors, visitors and the public, the following extraordinary
measures must be taken to reduce and control the occupancy of the Harris County Jail system in a
time of public health disaster to protect the public safety.

NOW THEREFORE, I, COUNTY JUDGE FOR HARRIS COUNTY, TEXAS,
PURSUANT TO THE AUTHORITY VESTED BY TEXAS GOVERNMENT CODE
CHAPTER 418, HEREBY FIND AND ORDER:

SECTION 1. That the findings and recitations set out in the preamble to this ORDER are
found to be true and correct and they are hereby adopted by the County Judge and made a part
hereof for all purposes.

SECTION 2. That it is in the public interest to issue an order or orders providing for the
temporary release of individuals who are detained pretrial or who have agreed to deferred
adjudication, but whose convictions have not become final (“detainees”), and who, given their
charged offenses and backgrounds, appear to pose little or no risk to public safety, thereby reducing
and controlling the occupancy of the Harris County Jail system in accordance with Sections
418.017, 418.018, 418.1015 and 418.108 of the Texas Government Code so as to mitigate the
grave threat posed by a concentrated outbreak of COVID-19 in the Harris County Jail system that
could cost lives and overwhelm local hospitals.

SECTION 3. That this Order applies to detainees and to persons who are received into
custody by the Harris County Sheriff on new charges and who otherwise qualify for release under
this Order (collectively referred to as “detainees”.
Case 4:19-cv-00226 Document 66-1 Filed on 04/06/20 in TXSD Page 8 of 14

SECTION 4. That the actions required by this Order are undertaken in deference to
Governor Abbott’s Executive Order GA 13 (“EO-GA-13”) and are intended to be consistent with
EO-GA-13 in all respects.

SECTION 5. That this Order does not authorize the release of any person who has
previously been convicted of a crime that involves physical violence or the threat of physical
violence, or who is currently arrested for a crime that involves physical violence or the threat of
physical violence that is supported by probable cause.

SECTION 6. For purposes of this Order, “non-violent” is defined to include any charge
that does not have as an element the use or threatened use of physical force or unwanted sexual
touching against another person. The charges that are considered “non-violent” include, but are
not necessarily limited to, those listed in Appendix A, as well as their equivalents in Harris County
record-keeping systems. The listed offenses’ “equivalents” are included in light of the fact that
Harris County databases refer to the same statutory offenses using different names.

SECTION 7. Effective as of 2:00 p.m. on April 1, 2020, and continuing until 11:59 p.m.
on the date the Local Disaster Declaration ends, unless terminated or modified by an earlier or
subsequent order, the Sheriff must take immediate steps to reduce and control the occupancy of
the Harris County Jail system in accordance with Sections 418.017, 418.018, 418.1015 and
418.108 of the Texas Government Code, by ceasing to enforce orders to hold any detainees in the
Harris County Jail system on one or more non-violent charges, so long as the detainee:

1. has not previously been convicted of a crime that involves physical
violence or the threat of physical violence;

2. is not currently arrested for a crime that involves physical violence
or the threat of physical violence that is supported by probable
cause;

3. is not the subject of any protective order, including a Magistrate’s

Order of Emergency Protection; and

4. is not being held on one or more charges of DWI (3rd or more),
burglary (habitation), which are exceptions to the release of
detainees held on non-violent charges.

SECTION 8. The Sheriff shall, as soon as reasonably possible, compile and provide a list
(or lists) of detainees who appear to be eligible for release in accordance with Section 7 to
designees of the Harris County Justice Administration Department, the Harris County District
Attorney, the Harris County Public Defender, and Harris County Community Supervision and
Corrections Department (“Criminal Justice Stakeholders”) to permit these Criminal Justice
Stakeholders the opportunity to provide information to Harris County Pretrial Services identifying
any detainees who: (a) have previously been convicted of a crime that involves physical violence
or the threat of physical violence; or (b) are currently arrested for a crime that involves physical
violence or the threat of physical violence that is supported by probable cause.
Case 4:19-cv-00226 Document 66-1 Filed on 04/06/20 in TXSD Page 9 of 14

SECTION 9. After the passage of 32 hours from the time the Sheriff provides the list or
lists of detainees, the Sheriff will begin releasing the detainees on Personal Bond, in accordance
with this Order, unless one of the Criminal Justice Stakeholders has in the meantime identified any
detainees who: (a) have previously been convicted of a crime that involves physical violence or
the threat of physical violence; or (b) are currently arrested for a crime that involves physical
violence or the threat of physical violence that is supported by probable cause.

SECTION 10. Harris County Pretrial Services is authorized to impose non-financial
conditions on detainees as necessary to promote public safety and ensure appearance in Court as
to anyone who meets the criteria in Sections 7 and 8 above. Non-financial conditions of release
include, but are not limited to, protective orders, drug testing, and GPS monitoring. Detainees
released under this Order must agree to the conditions of release in the Personal Bond and sign the
Personal Bond in order for the Personal Bond to be valid. Harris County Pretrial Services shall
begin providing the Personal Bond release order to the Harris County Sheriff or his designee within
24 hours after the Sheriff's initial distribution of the list(s) to Harris County Pretrial Services and
the other Criminal Justice Stakeholders in accordance with Section 8 of this Order.

SECTION 11. After receipt of the Personal Bond release orders from Harris County
Pretrial Services, the Harris County Sheriff shall release on Personal Bond in accordance with this
Order all detainees in custody who: (a) have not previously been convicted ofa crime that involves
physical violence or the threat of physical violence; (b) are not currently arrested for a crime that
involves physical violence or the threat of physical violence that is supported by probable cause;
and (c) are otherwise subject to release under the terms of this Order.

SECTION 12. The Harris County District Clerk’s Office shall file records of the Personal
Bond prepared by Pretrial Services consistent with their existing policy for filing Personal Bonds.

SECTION 13. The detainees approved for release on Personal Bond under the authority
of this Order shall be supervised by Pretrial Services.

SECTION 14. All detainees released on a Personal Bond shall report/appear back to the
Court of Record for which their respective case is pending, as directed by Pretrial Services. Each
such detainee released shall adhere to the requirements of his or her Personal Bond, which shall
include any non-financial conditions of release previously or subsequently imposed by a criminal
court on the person’s liberty in the case for which the person was confined to the jail. Each such
release shall also adhere to the requirements of Harris County Judge Lina Hidalgo’s Stay at Home
Orders and any other emergency orders issued and shall not commit any new offense. Each such
detainee released may also refer to the Harris County District Clerk’s website for information.

SECTION 15. Any detainee released in accordance with this Order who is arrested and
charged with the commission of a new offense shall not be subject to later release under this Order.

SECTION 16. The Harris County Sheriff or his designee must screen individuals qualified
under Section 7 of this Order for symptoms of COVID-19 before they can be released. The Sheriff
must not release any individuals who present symptoms of COVID-19, as identified by the Centers
for Disease Control and Prevention, until they have been cleared by a qualified medical
professional.
Case 4:19-cv-00226 Document 66-1 Filed on 04/06/20 in TXSD Page 10 of 14

SECTION 17. All detainees released under this Order are required to abide by any
previously or subsequently imposed non-financial conditions of release imposed by a hearing
officer or court in the case for which the person was incarcerated.

SECTION 18. Detainees subject to any hold will follow the normal release procedures of
the Harris County Sheriffs Office.

SECTION 19. The Sheriff shall have the discretion, continuing until 11:59 p.m. on the
date the Local Disaster Declaration ends, to refuse to accept into custody in the Harris County Jail
system any person who presents with COVID-19-related symptoms and whose detention may thus
threaten the public health of the prisoners, employees or contractors of the Harris County Jail
system.

SECTION 20. The Harris County Justice Administration Department, the Harris County
District Attorney, the Harris County Public Defender, the Harris County Pretrial Services
Department, and the Harris County Community Supervision and Corrections Department are
cooperating with the Harris County Judge’s Office and the Harris County Sheriff's Office to
develop a process to operationalize this Order and to protect the public health and wellbeing of
Harris County residents by carrying out this Order.

SECTION 21. The Harris County Judge will file this Order with the Harris County
District Clerk’s Office.

SECTION 22. The Harris County Judge will post this Order on the Internet. In addition,
the Harris County Sheriff is encouraged to post a copy of this Order on the Internet. If any
subsection, sentence, clause, phrase, or word of this Order or any application of it to any person,
structure, gathering, or circumstance is held to be invalid or unconstitutional by a decision of a

court of competent jurisdiction, then such decision will not affect the validity of the remainder of
this Order.

ORDERED This, the 1st day of April, 2020, in the County of Harris, Texas.

IT IS SO ORDERED

 

 

LINA HIDALGO
HARRIS COUNTY JUDGE
Case 4:19-cv-00226 Document 66-1 Filed on 04/06/20 in TXSD Page 11 of 14

APPENDIX A

2nd Degree Felonies (2-20 years imprisonment; $0 to $10,000 fine)

Bigamy (Penal Code § 25.01(e)(1))

Fraud. Use or Possession of Credit/Debit Information (Penal Code § 32.315)
Fraud. Use or Possession of Identifying Information (Penal Code § 32.51(c)(3))
Mail Theft (Penal Code § 31.20)

Tampering w/Evidence (human corpse) (Penal Code § 37.09(c))

3rd Degree Felonies (2-10 years imprisonment; $0 to $10,000 fine)

Aggravated Perjury (Penal Code § 37.03)

Bail Jumping (from felony) (Penal Code § 38.10(f))

Bigamy (Penal Code § 25.01(e)]

Burglary (bldg. with prescription drugs) (Penal Code § 30.02(c-1))

Burglary of Vehicle (w/drugs) (Penal Code § 30.04(d)(3))

Credit/Debit Card Abuse (elderly victim) (Penal Code § 32.31(d))

Electronic Access Interference (Penal Code § 33.022)

Forgery (Penal Code § 32.21(e))

Fraud. Use or Possession of Identifying Information (Penal Code § 32.51(c)(2))
Fraudulent Use of Possession of Credit/Debit Information (Penal Code § 32.315)
Mail Theft (Penal Code § 31.20)

Official Oppression (impair school data) (Penal Code § 39.03(d))

Online Impersonation (Penal Code § 33.07(a), (b) if response by emergency personnel)
Prohibited Substance/Item in Corr. Fac. (Penal Code § 38.11(g))

Repeated Violations of Court Order/Bond (Penal Code § 25.072)

Tampering with Evidence (not corpse) (Penal Code § 37.09)(a), (c), (d)(1))
Tampering with Voting Machine (attempt) (Penal Code § 33.05(e))

Tampering with Witness (Penal Code § 36.05) (but see 36.05(d)-{e))

State Jail Felony (180 days-2 years imprisonment in State Jail; $0-$10,000 fine)

Abuse of Corpse (body) (Penal Code § 42.08)

Burglary (building) (Penal Code § 30.02(c)(1))

Burglary of Vehicle (3rd or rail car) (Penal Code § 30.04(d)(2))

Credit/Debit Card Abuse (Penal Code § 32.31(d))

Criminal Nonsupport (Penal Code § 25.05)

False Alarm/Report (Penal Code § 42.06(b))

Forgery(commercial instrument) (Penal Code § 32.21(d))

Fraudulent Use or Possession of Identification Information (Penal Code § 32.51(c)(1))
Fraudulent Use or Possession of Credit/Debit Information (Penal Code § 32.315)
Interference with Emergency Call (Penal Code § 42.062(c)

Interference w/Radio Frequency (Penal Code § 38.152(b)(1)- {2))

Interference with Rights of Guardian (Penal Code § 25.10)

Mail Theft (Penal Code § 31.20)

Sale or Purchase of Human Fetal Tissue (Penal Code § 48.03)

Unauthorized Use of Vehicle (Penal Code § 31.07)

Class A Misdemeanor (0-1 year imprisonment; $0-$4,000 fine)

Abuse of Corpse (gravesite) (Penal Code § 42.0B(a)(5))
11
Case 4:19-cv-00226 Document 66-1 Filed on 04/06/20 in TXSD Page 12 of 14

Bail Jumping from Class A or B offense) (Penal Code § 38.10(d))

Burglary of Coin Operated Machine (Penal Code § 30.03)

Burglary of Vehicle (Penal Code § 30.04(d)(1))

Criminal Trespass (Penal Code § 30.0S(d)(3))

Escape (misdemeanor arrest) (Penal Code § 38.06(b))

Evading (no vehicle or injury) ((Penal Code § 38.04(b))

Failure to Comply with Immigration Detainer Request (Penal Code § 39.07)
Failure to Identify (false information; fugitive) (Penal Code § 38.02(b), (d)(2))
Failure to Report Felony (Penal Code § 38.171]

False Alarm/Report (Penal Code § 42.06(b))

False Caller ID Display (Penal Code § 33A.051)

Forgery (Penal Code § 32.21(c))

Gambling Promotion (Penal Code § 47.03)

Interference with Emergency Request (Penal Code § 42.062(c))

Interference w/Radio Frequency (Penal Code § 38.152(b))

Mail Theft (Penal Code § 31.20)

Online Impersonation (spoofing) (Penal Code § 33.07(b), (c))

Operation of a Stash House (Penal Code § 20.07)

Perjury (Penal Code § 37.02)

Poss./Manuf. Criminal Inst. for Retail Theft (Penal Code § 31.15)

Resisting Arrest (Penal Code § 38.03(c))

Sale or Purchase of Adult Stem Cells (Penal Code § 48.03)

Sexting (Penal Code § 43.261(b), (c)(2), (d)(2))

Stealing/Receiving Stolen Check (Penal Code § 32.24)

Tampering with Evidence (failure to report a corpse) (Penal Code § 37.09(c), (d)(2))
Unauthorized Transfer of Financial Information (Penal Code § 31.17(b)(2), (c))
Violation of Court Order/Bond (Penal Code § 25.07(g))

Violation of Court Order/Bond (hate crime) (Penal Code § 25.071)

Class B Misdemeanor (0 to 180 days imprisonment; $0-$2,000 fine)

Contraband in Correctional Facility (by an employee or volunteer) (Penal Code §
38.114(c))

Criminal Trespass (not habitation) (Penal Code § 30.05(d)(1))

Disorderly Conduct (Penal Code § 42.01(a)(7)-(8}, (d))

Failure to Identify (Penal Code § 38.02(d)(1))

False Report to Peace Officer (Penal Code § 37.08)

Fraudulent Degree (Penal Code § 32.52)

Fraudulent Military Record (Penal Code § 32.54)

Issuance of Bad Check or Sight Order (Penal Code § 32.41(f))

Misrepresenting Child as Family Member at Port of Entry (Penal Code § 37.082)
Obstructing a Highway (Penal Code § 42.03)

Silent or Abusive Calls to 9-1-1Service (Penal Code § 42.061)

Unauthorized Acquisition of Financial Information (Penal Code § 31.17(b)(1), (c))

Class C Misdemeanor (0 to 180 days of deferred adjudication; $0-$500)

Bail Jumping (Penal Code § 38.10(e))
Contraband in Correctional Facility (Penal Code § 38.114(c))
Criminal Trespass (Penal Code § 30.05(d)(2))
12
Case 4:19-cv-00226 Document 66-1 Filed on 04/06/20 in TXSD Page 13 of 14

Disorderly Conduct (Penal Code § 42.01(a)(1}-(6), (9)-(11), (d))
Failure to Identify (Penal Code § 38.02(a), (c)(1))

False Report of Missing Child or Person (Penal Code § 37.081)
Gambling (Penal Code § 47.02)

Issuance of Bad Check or Sight Order (Penal Code § 32.41(f))
Open Container (Penal Code § 49.031)

Preventing Execution of Civil Process (Penal Code § 38.16)
Public Intoxication (Penal Code § 49.02)

Smoking tobacco or cigarette (Penal Code § 48.01)

Other Crimes Whose Classification depends on Value

Abuse of Official Capacity (Penal Code § 39.02)

Breach of Computer Security (Penal Code § 33.02(b-2))

Cargo Theft (Penal Code § 31.18)

Credit Card Record Laundering (Penal Code § 32.35)

Criminal Mischief (Penal Code § 28.03)

Electronic Data Tampering (Penal Code § 33.023)

False Statement to Obtain Property/Credit (Penal Code § 32.32)
Forgery (Penal Code § 32.21(e-1))

Fraudulent Destruction of Writing (Penal Code § 32 47(e))
Fraudulent Transfer of Motor Vehicle (Penal Code § 32.34)
Graffiti (Penal Code § 28.08)

Health Care Fraud (Penal Code § 35A.02]

Interference with Railroad Property (Penal Code § 28.07)
Misapplication of Fiduciary Property (Penal Code § 32.45)
Money laundering (Penal Code § 34.02)

Organized Retail Theft (Penal Code § 31.16)

Securing Execution of Document by Deception (Penal Code § 32.46)
Theft (Penal Code § 31.03)

Theft of Petroleum Product (Penal Code § 31.19)

Theft of Service (Penal Code § 31.04)

Theft of Telecomm. Services (Penal Code § 33A.04)
Trademark Counterfeiting (Penal Code § 32.23)

Hindering Secured Creditors (Penal Code § 32.33)

Illegal Recruitment of Athlete (Penal Code § 32.441)

Insurance Fraud (Penal Code § 35.02)

Unauthorized Use of Telecommunication Services (Penal Code § 33A.02)
Unlawful Decryption (Penal Code § 33.024)

Other Crimes (Whose Classification depends on Value or Amount), including all non-violent
controlled substances or property offenses where a weapon was not used in the commission
of the offense, including but not limited to the following:

Abuse of Official Capacity (Penal Code § 39.02)
Breach of Computer Security (Penal Code § 33.02(b-2))
Cargo Theft (Penal Code § 31.18)
Credit Card Record Laundering (Penal Code § 32.35)
Criminal Mischief (Penal Code § 28.03)
Electronic Data Tampering (Penal Code § 33.023)
13
Case 4:19-cv-00226 Document 66-1 Filed on 04/06/20 in TXSD Page 14 of 14

False Statement to Obtain Property/Credit (Penal Code § 32.32)
Forgery (Penal Code § 32.21(e-1))

Fraudulent Destruction of Writing (Penal Code § 32 47(e))
Fraudulent Transfer of Motor Vehicle (Penal Code § 32.34)
Graffiti (Penal Code § 28.08)

Health Care Fraud (Penal Code § 35A.02]

Interference with Railroad Property (Penal Code § 28.07)
Misapplication of Fiduciary Property (Penal Code § 32.45)
Money laundering (Penal Code § 34.02)

Organized Retail Theft (Penal Code § 31.16)

Securing Execution of Document by Deception (Penal Code § 32.46)
Theft (Penal Code § 31.03)

Theft of Petroleum Product (Penal Code § 31.19)

Theft of Service (Penal Code § 31.04)

Theft of Telecomm. Services (Penal Code § 33A.04)
Trademark Counterfeiting (Penal Code § 32.23)

Hindering Secured Creditors (Penal Code § 32.33)

Illegal Recruitment of Athlete (Penal Code § 32.441)

Insurance Fraud (Penal Code § 35.02)

Unauthorized Use of Telecommunication Services (Penal Code § 33A.02)
Unlawful Decryption (Penal Code § 33.024)

Delivery of a Controlled Substance

Possession of a Controlled Substance

14
